Citation Nr: 0607054	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  98-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

4.  Entitlement to a disability evaluation higher than 10 
percent for bilateral degenerative joint disease (DJD) of the 
knees.

5.  Entitlement to a disability evaluation higher than 10 
percent for spondylolisthesis and L5 spondylosis.

6.  Entitlement to a compensable disability evaluation for 
left retina detachment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to October 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a 1997 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board held a hearing in 1998, and remanded the 
appeal in 1999 and 2004.  

The issues of increased evaluation for DJD of the knees and 
service connection for right ankle disability are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  The veteran will be notified if further 
action is required on his part.


FINDINGS OF FACT

1.  Neither bilateral sensorineural hearing disability nor 
left ankle disability is currently manifested based on 
clinical evidence.


2.  Left eye disability (retina detachment) is not manifested 
by diminished visual acuity or field loss, or pain, rest-
requirements, episodic incapacity, or other active pathology 
that would support a minimum compensable rating.     

3.  Spondylolisthesis and L5 spondylosis, established on X-
ray, are manifested by subjective complaints of pain; 
objectively, range of motion is within normal limits and is 
possible without visible discomfort; there are no 
incapacitating episodes, or neurological deficit, muscle 
spasm, guarding, abnormal gait or spinal contour, or other 
manifestations indicating more than mild functional 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  The criteria for service connection for left ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a compensable evaluation for left retina 
detachment are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Code 6008 (2005).   
4.  The criteria for an evaluation higher than 10 percent for 
spondylolisthesis and L5 spondylosis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002),(2003), 5003 and 5235-5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) A medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the reasons discussed below, the Board concludes that the 
preponderance of the evidence is against service connection 
for left ankle disability and for hearing loss.  Thus, it 
does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).    

Hearing Loss

Every service connection claim requires evidence of present 
manifestation of the disability claimed.  Id., Degmetich v. 
Brown, 104 F.3d 1328 (1997) (affirming the interpretation of 
38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a 
present disability for VA compensation).  Under 38 C.F.R. 
§ 3.385 (2005), sensorineural hearing loss is deemed a 
"disability" where auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test (controlled speech 
discrimination test) are less than 94 percent.  

The February 1997 VA audiology examination results fail to 
meet the minimum criteria for hearing loss disability.  
Speech recognition scores were 100 percent bilaterally.  The 
auditory threshold for frequencies 500, 1000, 2000, 3000, 
4000 Hertz were all below 26 decibels bilaterally.  The 
examiner concluded the veteran has "[n]ormal hearing for 
rating purposes and excellent word recognition ability, AU 
[bilateral]."  The record does not present subsequent 
evidence, lay or medical, that the veteran's hearing has 
worsened.  As the February 1997 examination - performed 
within the presumptive period - revealed no hearing loss 
disability, and the record does not present evidence of 
disability within the remainder of the presumptive period 
(between February 1997 and October 1997), the requisites for 
a presumption of service connection for sensorineural hearing 
loss disability manifested to a degree of 10 percent within a 
year after discharge are also not met.  38 C.F.R. §§ 1101, 
1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Left Ankle

The service medical records document a lower left leg 
twisting injury in October 1974 (but the records do not 
specify this incident involved an ankle injury), incurred 
during a basketball game, and a left ankle twisting injury, 
diagnosed as a sprain, incurred during a basketball game in 
May 1981.  While a separation medical examination report is 
not of record, the service medical records post-1981 do not 
document additional complaints about the left ankle.  
Furthermore, post-service VA clinical records lack evidence 
of left ankle abnormality.  Neither the 1997 nor the 2003 VA 
medical examination reports, which discuss evaluation of both 
ankles, documents abnormal pathology as to the left ankle; 
neither reflects a diagnosis specific to the left ankle.

In sum, as the record supports a finding that the veteran had 
an in-service left ankle injury, one criterion for service 
connection is met.  However, the claim ultimately fails 
because the clinical evidence fails to document present 
manifestation of a left ankle abnormality.  38 C.F.R. 
§ 3.303; Degmetich v. Brown, supra.  

II.  Increased Evaluations 

As appeal was taken from the June 1997 rating action granting 
the original service connection claim and assigning initial 
evaluations therefor, the claim is akin to that in Fenderson 
v. West, 12 Vet. App. 119, 126 (2001), and the Board can 
assign separate, "staged" evaluations if the evidence so 
warrants.  The earliest effective date of a compensable 
rating on either disability is November 1, 1996, the date 
after discharge from active duty, as the original service 
connection claim was filed within a week after discharge.  
See 38 U.S.C.A. § 5110(b)(1).  Thus, the Board's focus is on 
the extent of disability from November 1996 forward.  As the 
preponderance of the evidence is against higher, or staged 
evaluations, the Board does not apply the benefit-of-
reasonable doubt rule.  38 C.F.R. § 4.3. 

Left Retina Detachment

The veteran's left eye disability is evaluated under 
38 C.F.R. § 4.84a, Diagnostic Code 6008 (Retina, detachment 
of) (2005).  Detached retina, where chronic, is rated from 10 
to 100 percent for impairment of visual acuity or field loss, 
pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating to be assigned, with active 
pathology, is 10 percent.  Thus, also pertinent to an 
evaluation of this claim are other regulations that govern 
evaluation of diseases of the eye, and in particular, those 
concerning evaluation of diminished visual acuity or field 
loss.  See generally 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 
4.78, 4.79, 4.80, 4.83, and 4.83a (2005).  As for visual 
acuity, in general, evaluation is based on the best distance 
vision attainable after correction with glasses.  38 C.F.R. § 
4.75.

The record presents two VA eye examination reports, dated in 
January 1997 and May 2003.  The first reflects diagnoses of 
bilateral myopia, left retinal detachment with retinal hole, 
and bilateral vascular panning secondary to lens.  Bilateral, 
corrected visual acuity was 20/25, which reflects vision 
better than that contemplated for the minimum compensable 
rating.  See 38 C.F.R. § 4.84a, Table V.  A minimum 
compensable rating would require a combination of a 20/50 
acuity or worse in one eye and either a 20/40 or 20/50 in the 
other.  The May 2003 eye examination report documents 20/20 
corrected vision for both eyes, with well-fitting contact 
lenses.  Thus, no higher rating is permissible under Table V 
based on visual acuity.  Neither report reflects a notation 
as to field loss.  Given the high level of current visual 
acuity, as corrected, the record does not support a finding 
of "loss of use of one eye, having only light perception" 
consistent with 38 C.F.R. § 4.79.

Thus, without clinical evidence of active pathology, the 
Board does not find basis for a compensable rating. 

Spondylolisthesis and L5 Spondylosis

The veteran's lumbar disability is evaluated as 10 percent 
disabling (mild manifestations) under old 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (intervertebral disc syndrome).  
The next higher rating of 20 percent requires evidence of 
moderate symptoms, such as recurrent attacks.  

Diagnostic Code 5293 was revised effective September 23, 
2002, to provide ratings between 10 and 60 percent based on 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  An "incapacitating episode" is defined 
as acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest and treatment ordered by a 
physician.  Id., Note (1).  

Where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  38 U.S.C.A. § 5110(g) (West 
2002).   If the pre-amended criteria are more favorable to 
the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.

VA spine disability rating criteria were again revised, and 
current version is found in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).  Of these, Diagnostic Code 5243 
evaluates intervertebral disc syndrome.  While the Code 
number was changed, the essential requirements for a rating 
on the basis of incapacitating episodes remained the same.  

A key change in the current spine disability criteria is 
that, unlike the previous versions, there is now a Diagnostic 
Code (5239) specific to spondylolisthesis or segmental 
instability.  There is no Diagnostic Code specific to 
spondylosis in the 2005 version.  Nonetheless, all spine 
disabilities are evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, with the exception of 
intervertebral disc syndrome evaluated based on 
incapacitating episodes.  A 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The February 1997 VA examination report essentially documents 
normal clinical findings for the lumbosacral spine.  
Basically, the manifestations then documented were complaints 
of back pain, and the diagnosis of low back pain syndrome 
based on subjective history of back pain reflects the lack of 
objective clinical evidence.  On X-ray testing, however, it 
was revealed the veteran has slippage of L5 on S1 associated 
with spina bifida occulta and pars interarticularis defects, 
and was diagnosed with marked spondylolisthesis and 
spondylosis of L5.  Also, VA clinical records dated in 1998 
forward document treatments for back pain with complaints of 
pain radiating down the right leg and treatment including 
physical therapy.  Also, upon examination in April 2003, 
degenerative intervertebral disc disease of the lumbosacral 
spine at L5-S1, with associated second degree 
spondylolisthesis and spondylosis at L5-S1, was diagnosed 
based on X-ray.  A 2003 private doctor's magnetic resonance 
imaging report also documents grade II L5-S1 
spondylolisthesis with pars interparticularis defects at L5 
and severe bilateral L5-S1 foraminal stenosis.  Thus, while 
physical examination did not reveal objective manifestations 
of the service-connected back disability, it is evident that 
abnormality is demonstrated by imaging, such as x-ray and 
MRI.  
  
Nonetheless, the evidence does not support a conclusion that 
a 20 percent rating should be assigned for moderate 
intervertebral disc syndrome under Diagnostic Code 5293 
(2002) or (2003) or 5243 (2005).  While the requirement of 
"moderate" disability with "recurrent attacks" in the 2002 
version is admittedly imprecise and somewhat vague as to the 
quantity or degree of episodes contemplated, the later 
versions provide more objective, quantifiable criteria.  
There is no clinical evidence of incapacitating episodes from 
November 1996 forward.  The clinical evidence that is of 
record primarily is in the form of VA medical examination 
reports; the veteran has not had overnight hospital stays; 
nor was he ordered to remain in bed due to painful episodes.  

Nor is a 20 percent rating supported based on the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
February 1997 report documents a clinician's statement that 
the veteran has normal spinal range of motion.  In April 
2003, the examiner stated that the veteran was able to heel-
and-toe stand and squat to nearly full range.  No muscular 
asymmetry was noted.  Forward bending was to 80 degrees and 
backward extension was to 20 degrees for the lumbar 
vertebrae.  For the thoracic spine, flexion was to 30 
degrees.  Rotation of the lumbar vertebrae was to 45 degrees.  
These measurements, particularly for the lumbar spine, 
represent range of motion better than that contemplated for a 
20 percent rating in the current (2005) spine rating 
criteria.  Also, the 2003 report states that all range-of-
motion exercises were performed without visible discomfort.  
Based on this and other negative evidence as to more 
significant disability, the Board does not find a basis to 
assign additional or higher rating based on functional loss 
due to pain on movement of a joint, weakness, incoordination, 
or fatigability.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due 
to pain must be supported by adequate pathology and evidence 
by the visible behavior, not evidenced here.  Johnston v. 
Brown, 10 Vet. App. 80, 84 (1997).  Also, such findings would 
not have supported more favorable ratings based strictly on 
range of motion under Diagnostic Codes 5292 (2002). 
 
The current criteria permit a 20 percent rating with 
objective evidence such as muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Such evidence is not shown.  Muscle spasms are not 
documented; nor did any clinician report the veteran appears 
to be guarding.  Specifically, the February 1997 examination 
report documents lack of kyphoscoliosis.  The April 2003 
report provides that there is no scoliosis or kyphosis in the 
lumbosacral vertebrae, and no flattening of the normal 
lordosis or genu varum or valgus or recurvatum. 

Further, Note (1) to current criteria specify that any 
associated objective neurological abnormalities, including 
bowel or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate Diagnostic 
Code.  No neurological abnormality is documented.             

Further, given X-ray evidence of degenerative spinal changes, 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005) was 
considered.  However, degenerative or arthritic changes 
essentially are evaluated based on limitation of motion 
caused thereby.  An additional rating is permitted under 
Diagnostic Code 5003 if there is limitation of motion but it 
is not compensable under the appropriate Diagnostic Codes.  
Here, the range-of-motion measurements do not reflect 
additional limitation due to degenerative changes.  Also, 
because painful motion is not shown on clinical evidence 
(that is, subjective complaints of pain are documented, but 
full range of motion was demonstrated without discomfort), 
the Board does not apply Hicks v.  Brown, 8 Vet. App. 417 
(1995) (Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem 
painful a motion of a major joint or group of minor joints 
caused by degenerative arthritis shown on X-ray to be limited 
motion even though range of motion may be possible beyond the 
point when pain sets in) to conclude there is basis for 
additional evaluation based on limited motion.  Also, without 
characteristic pain on motion shown clinically, a compensable 
rating would not be permissible under old Diagnostic Code 
5295 (2002).    

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  It 
must ask the claimant to provide any evidence in his 
possession pertaining to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA sent the veteran three letters in April and October 2003 
and March 2005 that, together, constituted content-complying 
notice.  VA informed him that, if he identifies the sources 
of evidence pertinent to the claim, then VA would assist him 
in obtaining records from such sources.  The April 2003 and 
March 2005 letters told him that higher evaluation requires 
evidence that the service-connected disability has worsened 
and what proof is needed to obtain service connection.  He 
was also told that the responsibility to substantiate the 
claim ultimately lies with him.  Through the letters, 
Statement of the Case (SOC), Supplemental SOCs (SSOCs), and 
rating decisions, he was advised of specific rating criteria 
and why higher evaluation or service connection was denied.  
The June 2003 SSOC covering all issues on appeal cited 
38 C.F.R. § 3.159, from which the fourth element is derived.  

The section 5103(a) notice was sent to the veteran after the 
RO's decision that is the basis for this appeal.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

Through letters, SOC, SSOCs, and rating actions, the veteran 
had full notice of what proof his claim requires and why more 
favorable resolution is not warranted.  The veteran did not 
specifically claim that VA failed to comply with Section 
5103(a) notice requirements, or that he has any evidence in 
his possession required for full and fair adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 
(2005).  He also failed to exercise his opportunity to 
testify at a Board hearing scheduled for November 2005, at 
which time he could have provided lay and/or medical 
evidence.  Thus, the Board does not find prejudicial error as 
to the timing or the substantive content of the notice. 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA and private clinical records and multiple VA 
examination reports appropriate to this claim.  The Board's 
development directives were completed.  Consistent with the 
Board's remand, the RO attempted to locate the report of a 
separation medical examination the veteran said was conducted 
in mid-1996.  Despite multiple notices to the veteran and 
development on remand, no new material evidence has been 
obtained.  Based on the foregoing, the Board concludes that 
VA has met its duty-to-assist obligations.     


ORDER

Service connection for a left ankle disability and bilateral 
sensorineural hearing loss is denied. 

Increased disability evaluations for left retina detachment 
and spondylolisthesis and L5 spondylosis are denied.  


REMAND

Service Connection - Right Ankle

The veteran entered active duty with a pre-existing right 
ankle condition, as documented in the January 1974 enlistment 
medical examination report.  Private medical records dated in 
November 1973, apparently considered by military personnel 
upon enlistment, document right ankle ligament reconstruction 
surgery.  

The service medical records document numerous complaints 
about ankle pain post-surgery, primarily in the 1970s, and a 
few in the early 1980s.  Several records reflect orders to 
limit strenuous physical activity like weightbearing and 
marching, and reports of exacerbated pain after playing 
sports.  

Efforts to locate the separation medical examination have 
been unsuccessful.  Under such circumstances, the Board 
concludes fairness to the veteran demands the provision of a 
medical examination to determine whether aggravation took 
place.    

Increased Evaluation - Knees 

In May 1999, the Board noted the veteran's contention that he 
should be granted separate 10 percent ratings for each knee, 
citing VAOPGCPREC 23-97 (July 1, 1997) and Esteban v. Brown, 
6 Vet. App. 259 (1994).  It directed that the RO consider 
these two authorities.  The record post May 1999 does reflect 
further development on this claim, to include the performance 
of a 2003 VA orthopedic examination.  However, it does not 
specifically and explicitly reflect that the RO has 
considered VAOPGCPREC 23-97 and Esteban, which, in light of 
Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs if 
it fails to ensure compliance with its remand orders), is a 
procedural defect that must be cured on remand.     

Second, the veteran's accredited service representative has 
argued in November 2005 that the 2003 orthopedic examination 
did not explicitly address whether the veteran had pain on 
motion, consistent with 38 C.F.R. § 4.59 (2005).  The Board 
concludes that another VA orthopedic examination should be 
scheduled at which time the issue of aggravation of the right 
ankle condition could also be addressed.         

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder any 
missing and/or more current VA clinical 
records.


2.  Then schedule the veteran for a VA 
examination to (a) determine whether the 
veteran's right ankle disability was 
aggravated during service and (b) to 
document the current service-connected 
bilateral knee disability.  The veteran's 
claims folder should be made available to 
the examiner.  

The examination report should address the 
current nature and extent of the bilateral 
knee disability and should specifically 
discuss clinical evidence of any 
functional impairment.  

The examiner also should opine whether (a) 
the veteran entered active duty with a 
pre-existing right ankle condition; and if 
so (b) whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that it became aggravated (i.e., 
increased in disability) beyond the 
natural process of the disease during 
active service.  Current diagnosis should 
be provided.    

Associate with the claims folder the 
examination report any diagnostic test 
results.   

3.  Thereafter, readjudicate the claim.  
If the decision is unfavorable, then issue 
an SSOC and give the veteran and his 
representative an opportunity to respond.  
The SSOC should specifically address 
whether separate, compensable knee 
disability ratings are warranted under 
Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Impairments associated with a veteran's 
service- connected disability may be rated 
separately unless they constitute the same 
disability or the same manifestation.).  
Thereafter, the claim should be directed 
to the Board, if in order.  

A failure to report to a VA medical examination, if 
scheduled, may result in the denial of the claim unless good 
cause is shown.  38 C.F.R. § 3.655 (2005).  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


